DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.

Claim Interpretation
The applicant is hereby notified that the examiner is treating claims 12 and 13 as "product-by-process” claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Claim 12 contains the limitation “the second region is a region formed by etching.” However, “formed by etching” is a process limitation in this device claim to a “package.” The claim has not limited the etching in any way, such as the process parameters, the method of etching, etc. Thus, the limitation does not result in any distinctive structural characteristic to the device besides the second region having some shape.
Claim 13 contains the limitation “the second region is a region formed by pressing.” However, “formed by pressing” is a process limitation in this device claim to a “package.” The claim has not limited the pressing in any way, such as the process parameters, the method of pressing, etc. Thus, the limitation does not result in any distinctive structural characteristic to the device besides the second region having some shape.
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence 
Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 4-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-140073 (“Megumi”).
Megumi teaches (see Figs. 7-8, 10A-11E, and associated text):

1. A package for mounting a light emitting element comprising: 
a first lead electrode 25 defining a portion of a bottom of a recess, the first lead electrode comprising, in a plan view; 
a first region (the portion of 25 surrounded on all four sides by, but not including, 63), 

a third region (the portion of 25 laterally external to 63, but not including 63) surrounding at least a portion of a periphery of the second region (it surrounds three sides of it, except for the linear gap 16, see Fig. 7 and para 43) wherein, in the height direction, an upper surface of the first lead electrode in the third region is lower than the upper surface of the first lead electrode in the entirety of the second region (the entirety of the third region has a height lower than that of 63, including in the groove 18 and external to the groove 18, e.g. at 12); 

a second lead electrode 26 arranged spaced apart from the first lead electrode and defining a portion of the bottom surface of the recess; and 

a resin molded body 23 fixing a portion of the first lead electrode and a portion of the second lead electrode, wherein the resin molded body has an inclined lateral surface (inner sides of 23 facing 21) defining at least a portion of a lateral side of the recess wherein the inclined lateral surface extends from the bottom of the recess to an 

Megumi does not explicitly teach wherein a portion of the upper surface of the first lead electrode in the second region is continuous with a portion of the inclined lateral surface of the resin molded body. Rather, Megumi’s inclined surface of 23 is separated from the upper surface at 63 by a small horizontal portion of 23 at 23f. Thus, this small horizontal portion of 23 offsets the inclined part of 23 from the top of 63, unlike Applicant’s Fig. 2, wherein the inclined surface of 10 directly contacts the upper surface of R2 at the outermost edge of R2.
The difference between Megumi and the claimed invention is merely one of shape. Specifically, a shape of the molded resin body. This is determined in Megumi by the shape of the mold 35B. In para 97-91, Megumi teaches that the critical features of the mold are that it abuts the upper surface of 63 to prevent any resin forming the resin molded body from entering the area 25a where the chip 21 will be placed. Thus, a slight modification of the lateral side of 35c, e.g. making the openings 35a larger, such that it aligns at the outermost lateral portion of 63, would not change the operation of Megumi. Such a modification would have been obvious to one of ordinary skill in the art at the time of invention, as it would allow the resin to more easily flow between the groove 18 and the space 35a.

Applicant has not disclosed that the claimed geometry of the inclined surface being continuous with the upper surface of the second region, is for a particular 
It has been found that mere changes in the size of an object or changes in the shape of an object (i.e. the shape of the mold, including the size of the portion between 35As, and the resulting shape of the molded resin body), lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability. Generally, see MPEP 2144.04; therein, see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04); and in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

2. The package according to claim 1, wherein, in the height direction, the upper surface of the first lead electrode in the third region is at a same height as the upper surface of the first lead electrode in the first region (Fig. 8).

Re claim 4, Megumi teaches claim 1, but Megumi does not explicitly teach that the width of the first region is 200 micrometers or less. However, there are many geometries that may be reasonably chosen as the first region, not only the exact spacing between 63. Megumi teaches that the width of 63 in Figs. 4-5 may be 5-100 micrometers (para 53). Thus, this tends to set a horizontal scale for the figures. If this region may be 100 micrometers, it is obvious to one of ordinary skill in the art that the dimensions of all of the regions therearound, including the claimed first region, may easily be less than 200 micrometers. Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to make the widths of the first region to be 
Regarding the claimed values: the Applicant has not disclosed that the claimed values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. In fact, nowhere in the specification is this limitation even listed (that first region R1 has a width of 200 micrometers or less). This limitation is fully new as of the filing date 1/16/19 of 16/249782. In comparison, Para 61 describes the width of second region R2 being less than 200 micrometers, and para 80 describes the width of the fifth region R5 being less than 200 micrometers. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed values to the invention, because such a value would have been discovered during routine experimentation and optimization.  Further, it has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability. See, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claim 5, Megumi suggests as obvious to one of ordinary skill in the art that a difference between the thickness of the first region of the first lead electrode and the thickness of the second region of the first lead electrode is from 5 micrometers to 50 

6. The package according to claim 1, wherein the second lead electrode comprises, in a plan view, 
a fourth region (the portion of 26 between, but not including 63), 
a fifth region 63 surrounding a periphery of the fourth region, in the height direction, an upper surface of the second lead electrode in an entirety of the fifth region is higher than an upper surface of the second lead electrode in the fourth region, and 
a sixth region (area of 26 laterally outward from rightmost 63 in Fig. 7) surrounding at least a portion of a periphery of the fifth region (it surrounds three sides thereof, see Fig. 7), wherein, in the height direction, an upper surface of the second lead electrode in the sixth region is lower than the upper surface of the second lead electrode in the entirety of the fifth region (Fig. 8).
Megumi does not explicitly teach that the fifth region has a width of 110 micrometers or more. However, Megumi teaches that the width of the fifth region (63 in Figs. 4-5) may be 5-100 micrometers (para 53). The difference between the disclosed 
Regarding the claimed values: the Applicant has not disclosed that the claimed values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious.
The specification discusses this limitation in para 61 of the published application. The width of “110 micrometers or more” is not critical because the specification sets forth that this width allows for the injected resin to not reach the chip and to stop midway along the top surface of the second region. However, this thickness is not critical or even important because this discussion leaves out all of the other factors that allow this goal to happen. First, one may inject a small amount of resin, thus having walls 10 (applicant’s Fig. 6) that are shorter. Second, one may space 10 wherever one pleases, so one could space it wholly within regions R3 and R6 and not even touch the regions R2, thus meeting the disclosed goal. Furthermore, besides the variable locations of the mold on the electrode surface, how far the injected resin travels for any given location depends on its viscosity. If one uses a very viscous resin, it may stop at any desired location. Thus, the widths of all of the regions can have a giant amount of values and 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed values to the invention, because such a value would have been discovered during routine experimentation and optimization.  Further, it has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability. See, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

7. A light emitting device comprising: 
the package according to claim 1; and 
a light emitting element 21 mounted on the first region.

8. The light emitting device according to claim 7, further comprising 
a sealing member 24 provided in the recess so as to cover the light emitting element.






11. The package according to claim 10, wherein the metal portion is embedded in the resin molded body (as discussed in claim 1, the size of the mold is not critical. If it touches the top of 63, leaving a little bit exposed, then a small portion of 63 would be embedded in the resin molded body. As discussed with claim 1, such a change of shape is obvious).  

12. The package according to claim 1, wherein the second region is a region formed by etching (see the claim interpretation section above; the second region has a shape that is lower than the surrounding shape at 63, and is flat; this region could have been formed to this shape by either additive processes followed by etching, or simply by additive processes.).

13. The package according to claim 1, wherein the second region is a region formed by pressing (see the claim interpretation section above; the second region has a shape that is lower than the surrounding shape at 63, and is flat; this region could have been formed to this flat shape by either etching or mere additive processes).

Re claim 14, Megumi does not explicitly teach that the second region has a width of 110 micrometers or more.  However, Megumi teaches that the width of the second 
Regarding the claimed values: the Applicant has not disclosed that the claimed values are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious.
The specification discusses this limitation in para 61 of the published application. The width of “110 micrometers or more” is not critical because the specification sets forth that this width allows for the injected resin to not reach the chip and to stop midway along the top surface of the second region. However, this thickness is not critical or even important because this discussion leaves out all of the other factors that allow this goal to happen. First, one may inject a small amount of resin, thus having walls 10 (applicant’s Fig. 6) that are shorter. Second, one may space 10 wherever one pleases, so one could space it wholly within regions R3 and R6 and not even touch the regions R2, thus meeting the disclosed goal. Furthermore, besides the variable locations of the mold on the electrode surface, how far the injected resin travels for any given location depends on its viscosity. If one uses a very viscous resin, it may stop at any desired 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed values to the invention, because such a value would have been discovered during routine experimentation and optimization.  Further, it has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability. See, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-140073 (“Megumi”)(see applicant-provided English translation filed 12/22/15 in parent application 14/978670) in view of US 2012/0217523 A1 (“Chang”).
Megumi teaches claim 8, but not wherein the sealing member contains a fluorescent material.
Chang teaches a sealing member 23 (Fig. 2) for an LED containing a fluorescent material (powder 2321, para 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chang to the invention of Megumi. The motivation to do so is that the combination produces the predictable 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. See the amended rejection above, with a new explanation as how the reference reads on the newly amended limitations.
It is noted that the Applicant has no claims directed to Fig. 17, wherein the second region has a shape with inclines sides at 14, such that both the sealing member 40 and the resin molded body 10 are under these inclined sides. Para 74 indicates that this prevents 40 from coming off upward, and would appear to imply the same about 10. This geometry does not seem to be taught by Megumi. No search for such features has been performed, as they are unclaimed, and thus no indication can be currently made that claiming such features would put the case in condition for allowance, as no exact wording has been provided. However, it is suggested that this geometry at least differentiates from Megumi’s figures (and seemingly Megumi’s text), and would be an option for the Applicant to advance prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819